Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered August 14, 1992, which revoked defendant’s probation and imposed a sentence of imprisonment.
On January 6, 1992, defendant pleaded guilty to one felony count of driving while intoxicated and a sentence of six months in jail and five-year term of probation was imposed. Following a hearing, defendant was found to have violated certain conditions of his probation, and on August 14, 1992 his *807probation was revoked and he was resentenced to a prison term of 1 VS to 4 years. Although defendant argues on appeal that the sentence imposed was harsh and excessive, we cannot agree. Defendant, who was re-arrested within six months of the grant of probation, has a lengthy legal history and has demonstrated no compelling reason for this Court to disturb his sentence.
Cardona, P. J., Mercure, Crew III, White and Weiss, JJ., concur. Ordered that the judgment is affirmed.